Smith, C. J.
(dissenting).
I concur in what is said in the opinion in chief, except that on the motion to quash the writ of supersedeas, and am of the opinion, in which Judges Cook and Sykes concur, that the court below erred in not sustaining that motion. The claim sued on is a pure legal demand and the appellee does not and could not successfully assert any claim to or lien on the money which has come into the hands of Wasson, commissioner, by virtue of the sale by him of the property in which the appellant has an interest, consequently the case is not one wherein a writ of sequestration is authorized.
It is said in 35 Cyc. 1390, 1392, and 1399, with the support of a practically unbroken line of authorities, that:
“Inasmuch as the writ of sequestration, unlike attachment, is designed to protect a specific right of property, it is not available at the instance of an ordinary creditor, but issues only on the prayer of one claiming title to the *877property sought to be sequestered or asserting a lien or privilege upon it. ...
‘ ‘ The distinguishing characteristic of the sequestration process as a conservatory writ is that it issues only to protect a claimant who asserts either title to the property sought to be sequestered or a lien or privilege upon it. . . .
“Since the writ of sequestration, unlike that of attachment, issues in this class of cases only in behalf of petitioners who assert title sought to be taken into judicial custody, or a lien or privilege upon it, the affidavit for the writ should explicitly aver either ownership in plaintiff or a lien giving a special property right. ’ ’
The cases of Dean v. Boyd, 86 Miss. 204, 38 So. 297, and Lumber Co. v. Bank, 86 Miss. 419, 38 So. 313, are not authority for the issuance of the writ “for the seizure and preservation of personal property so that it may be subject to any final decree that shall be rendered in the cause,” in the absence of an assertion by the party at whose instance the writ is issued of an interest in or lien on the property. In Dean v. Boyd the writ was issued on the request of Boyd for the seizure of cotton on which he claimed and sought to assert a lien. Lumber Go. v. Bank, was an attachment in chancery under section 486, Code of 1892, in which the issuance of writs of sequestration are expressly authorized by section 489, Code of 1892, now section 539, Code of 1906 (section 296, Hemingway’s Code). The scope of the writ of sequestration was not enlarged by section 562, Code of 1906 (Hemingway’s Code, section 322), which provides that “when a bill is filed in the chancery court in reference to personal property” a writ of sequestration may issue. Dean v. Boyd, 86 Miss. 204, 38 So. 297. In order to be “in reference to personal property, ’ ’ a suit must be for the purpose of asserting some right to or interest in the property itself. Section 553, Code of 1906 (section 313, Hemingway’s Code), has no sort of application here, for the scheme there set forth is for the purpose of enabling *878creditors to attack fraudulent conveyances, and no such conveyance is here alleged to have been made.
No question as to the propriety of the issuance of a writ for the impounding of money in the hands of a commissioner, appointed in another cause for the purpose of selling property, is raised by counsel for the appellant, and consequently has not been considered by the court.